                                        UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF ARIZONA

                                                        Minute Entry
Hearing Information:
                         Debtor:   DUSTIN J HAMBY
                  Case Number:     2:18-BK-15100-MCW            Chapter: 13

          Date / Time / Room:      THURSDAY, AUGUST 08, 2019 01:30 PM 7TH FLOOR #702

         Bankruptcy Judge:         MADELEINE C. WANSLEE
               Courtroom Clerk:    CHRISTINA JOHNSON
                Reporter / ECR:    MICHELLE RADICKE-STEVENSON                                                           0.00


Matter:
              STATUS HEARING ON CHAPTER 13 PLAN
              R / M #:   58 / 0


Appearances:

        LEONARD V. SOMINSKY, ATTORNEY FOR DUSTIN J HAMBY
        AARON MICHAEL WAITE (T), ATTORNEY FOR AMERICA FIRST CREDIT UNION
        RACHEL FLINN, ATTORNEY FOR RUSSELL BROWN, TRUSTEE

Proceedings:                                                                                                     1.00

        Ms. Flinn stated she received a retainer agreement regarding debtor's collection matter and she
        anticipates filing a motion for special counsel. She discussed plan confirmation is being held up by a
        family law issue, and the family law hearing was continued to September 5, 2019. Ms. Flinn suggested
        a continuance for 45 days noting the family law issue should be resolved and plan confirmation can
        move forward. She stated the trustee may request firm drop dead dates at the continued hearing.

        Mr. Sominsky stated debtor has a separate attorney for the family law issue and briefly discussed the
        status of the state court proceeding. He provided to the court a minute entry from the state court.

        The court reviews the state court minute entry and according to that minute entry, a two hour trial is
        set for the family law issue on September 5, 2019.

        Mr. Waite stated no objection to the continuance of this hearing.

        Mr. Sominsky further stated his position.

        COURT: IT IS ORDERED CONTINUING THIS HEARING TO SEPTEMBER 12, 2019 AT 1:30 PM.




    Case 2:18-bk-15100-MCW                    Doc 65 Filed 08/08/19 Entered 08/12/19 11:44:07 Desc
Page 1 of 1                                                                               08/12/2019 11:43:47AM
                                              Main Document Page 1 of 1
